     Case 3:19-cv-00848-JAH-RBB Document 47 Filed 07/29/20 PageID.1064 Page 1 of 1



1
2
3
4
5
6
7
                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
      RONALD COHN, INC. d/b/a SPROUTS                   Case No.: 19cv848-JAH (RBB)
10    FARMERS MARKET, a California
      corporation,
11                                                      ORDER VACATING HEARING
                                       Plaintiff,
12
      v.
13
      SPROUTS FARMERS MARKETS, INC.,
14    a Delaware corporation; f/k/a and d/b/a
      SPROUTS FARMERS MARKETS, LLC,
15    a Delaware limited lability company,
16                                    Defendant.
17
            After careful review, the Court deems Defendant Sprouts Farmers Market, Inc.
18
      motion to dismiss Plaintiff Ronald Cohn’s first amended complaint (Doc. No. 41), suitable
19
      for adjudication without oral argument. See CivLR 7.1 (d.1).
20
            Accordingly, IT IS HEREBY ORDERED that Defendant’s motion is taken under
21
      submission without oral argument and the hearing set for August 5, 2020, at 2:30 p.m. is
22
      VACATED. The Court will issue an order in due course
23
            IT IS SO ORDERED.
24
25
26    DATED: July 29, 2020
27                                                  _________________________________
                                                    Hon. John A. Houston
28                                                  United States District Judge
                                                    1
